Citation Nr: 1134194	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include avascular necrosis and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral hip avascular necrosis.

In February 2008, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In an April 2008 decision, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for bilateral hip avascular necrosis, and remanded this issue on the merits for further evidentiary development.  In July 2009, the Board once again remanded this issue for further evidentiary development.  Thereafter, in February 2010, the Board denied entitlement to service connection for bilateral hip avascular necrosis.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  The Board has now rephrased the issue as listed on the title page to better reflect the claim on appeal.

In June 2011, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a bilateral hip disability, to include avascular necrosis and degenerative joint disease.

The Veteran's lower extremities were evaluated as normal at his April 1976 service entrance examination.  Service treatment records show that, in July 1977, the Veteran complained of right hip numbness, with no history of trauma, and he was diagnosed with muscle spasm on that occasion.  In October 1979, the Veteran complained of left hip pain, but he had full range of motion in the left hip, and he was diagnosed with left hip pointer on that occasion.  In November 1979, it was noted that his hip pain was nearly gone and that he wanted to return to football training.  The Veteran's lower extremities were evaluated as normal at his April 1980 service separation examination.

The following evidence of record may prove favorable to the Veteran's claim for service connection.  On an August 2002 Family and Medical Leave Act (FMLA) form, a private doctor noted that the Veteran's degenerative arthritis of the bilateral hips commenced more than five years prior.  A December 2004 VA orthopedic examination assessed the Veteran with degenerative joint disease, probably post-traumatic.  A July 2006 VA treatment record noted that the Veteran's hip pain began in service secondary to football injuries.  A January 2007 VA treatment record noted a history of bilateral hip avascular necrosis related to football injury in the service.  A July 2008 VA treatment provider stated that, if the Veteran's service record confirmed presence of hip injury/pain, then it was his opinion that the Veteran's hips were service-connected.  In a June 2011 statement, the Veteran's VA physician noted the Veteran's current bilateral hip disabilities of avascular necrosis and degenerative joint disease, stated that the Veteran sustained several injuries in his hips while playing football during his military service, and opined that both the avascular necrosis and degenerative joint disease appear to be related to these injuries.  However, the Board emphasizes that none of the foregoing evidence was accompanied by an adequate rationale to support the conclusions proffered.


The following evidence of record may prove unfavorable to the Veteran's claim for service connection.  In September 1995 and March 1996, the Veteran himself reported that he began to experience right hip pain in August 1995 due to no apparent injury.  On a February 1996 FMLA form, a private doctor noted that the Veteran's right hip pain (characterized as osteoarthritis) commenced in 1996.  A March 1997 VA examiner noted that the Veteran's hip condition was unlikely to be present since 1980 (i.e., the Veteran's year of discharge from service), as the Veteran had had a marked deterioration of function after a relatively normal period for years after discharge from the service.  On a November 2005 FMLA form, a private doctor noted that the Veteran's bilateral hip avascular necrosis commenced in 1996.  Finally, a February 2009 VA examiner concluded that it was less likely that the Veteran's current bilateral hip avascular necrosis is related to military service or the injuries received therein, citing a review of the claims file and explaining his rationale for his opinions (including noting the types of trauma that lend themselves to avascular necrosis).

In light of the evidence outlined above, the Veteran should now be afforded a new VA orthopedic examination with medical opinion as to whether any of his current bilateral hip disabilities (to include avascular necrosis and degenerative joint disease) arose during service or are otherwise related to any incident of service, giving specific consideration to all pertinent findings documented in the Veteran's service treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Any relevant ongoing medical records should also be obtained after securing any necessary releases, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any bilateral hip disabilities since his discharge from service.




As a final matter, in a February 2011 statement, the Veteran noted that he had been medically retired from his job with the Atlanta Postal Service after 26 years due to not being able to perform his job duties because of his hip.  On remand, after securing any necessary releases, the RO/AMC should attempt to obtain any available employment records for the Veteran from the Atlanta Postal Service, to include any documentation of a medical retirement.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any bilateral hip disabilities since his discharge from service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since February 2008 from the VA Medical Center in Atlanta, Georgia.

2.  After securing any necessary releases, the RO/AMC should attempt to obtain any available employment records for the Veteran from the Atlanta Postal Service, to include any documentation of a medical retirement.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to obtain a medical opinion from an orthopedic specialist as to whether any of his current bilateral hip disabilities (to include avascular necrosis and degenerative joint disease) are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the orthopedic specialist should opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's current bilateral hip disabilities (to include avascular necrosis and degenerative joint disease) arose during service or are otherwise related to any incident of service, giving specific consideration to all pertinent findings documented in the Veteran's service treatment records.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

